Citation Nr: 0835912	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-33 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for deep venous thrombosis 
with post-phlebitic syndrome and various veins of the left 
lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty January 1995 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
that granted an increased rating of 20 percent for deep 
venous thrombosis with post-phlebitic syndrome, effective May 
31, 2005, the date of the claim for increase.


FINDINGS OF FACT

The veteran's service-connected deep venous thrombosis with 
post-phlebitic syndrome and varicose veins of left lower 
extremity is manifested only by persistent edema.


CONCLUSION OF LAW

The criteria for an evaluation in of 40 percent for deep 
venous thrombosis with post-phlebitic syndrome and varicose 
veins left lower extremity have not been met. 38 U.S.C.A. § 
1155 (West 2006); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities. When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently in receipt of a 20 percent rating 
for his disability under Diagnostic Code 7121.  Under 
Diagnostic Code 7121, which provides criteria for the 
evaluation of post-phlebitic syndrome of any etiology, a 0 
percent rating is assigned for post-phlebitic syndrome of any 
etiology with asymptomatic palpable or visible varicose 
veins.  A 10 percent rating is assigned for post-phlebitic 
syndrome of any etiology with intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent rating is 
assigned for post-phlebitic syndrome of any etiology with 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is assigned for post-phlebitic 
syndrome of any etiology with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned for post-
phlebitic syndrome of any etiology with persistent edema or 
subcutaneous eczema, and persistent ulceration.  A 100 
percent rating is assigned for post-phlebitic syndrome of any 
etiology with massive board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104, DC 7121 (2007).

The veteran's disability also includes varicose veins in the 
left leg and the Board has considered whether and increased 
rating could be granted based on the criteria for rating 
varicose veins.  The Board finds that separate rating cannot 
be assigned for the varicosities and the post-phlebitic 
symptomatology because that would constitute pyramiding.  The 
rating criteria for varicose veins are identical to those for 
post-phlebitic symptomatology.  38 C.F.R. § 4.104, Diagnostic 
Codes 7210, 7122 (2007).

Although the veteran's disability may be rated under various 
diagnoses, the Rating Schedule instructs the evaluator to 
avoid pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  Implicit within [the language 
of 38 U.S.C.A. § 1155 is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 
(1993).  Therefore, the Board will evaluate the overall 
symptomatology due to post-phlebitic symptomatology and 
varicose veins and assign a single disability rating.

Medical evidence consists only of August 2005 VA examination.  
The veteran denied receiving any treatment at any VA medical 
facility for his service-connected disability.  Although 
requested to provide any private treatment records or release 
of them, the veteran failed to do so.  

The veteran underwent a VA examination in August 2005.  At 
the outset of the examination report, the examiner indicated 
that the claims folder was reviewed.  At the examination, the 
veteran reported constant pain and aching pressure in the 
left  lower extremity.  He described a constant aching 
pressure to his left medial thigh, left calf and left ankle.  
He reported having swelling on a routine basis to his left 
lower extremity, episodes of cramping five to seven times per 
month, and flares of pain at least 10 to 15 times per month, 
where his pain lasts for several hours.  He listed driving or 
standing for long periods of time as precipitating factors.  
He stated that he uses compression hose, but they had a 
tendency to increase his pain.  In addition, he could not 
walk for extended periods of time, had pain swimming, had 
significant problems squatting while at work, and saw his 
physician on a monthly basis for a prothrombin time test (PT) 
and international normalized ratio (INR).  

The physical examination revealed that the veteran had 
numerous varicosities noted to his ankles bilaterally and 
left lower extremity with post phlebitic syndrome with 
moderate impairment.  The examiner noted that the veteran was 
tender to the left posterior calf, popliteal area, and left 
medial thigh.  He had increasing tenderness to his left 
medical ankle and slight swelling.  Furthermore, the veteran 
underwent a venous Doppler, and there was no acute deep vein 
thrombosis.  The examination revealed no evidence of eczema 
or any ulcers.  The examiner's assessment was left lower 
extremity with post-phlebitic syndrome with moderate 
impairment.  

Based upon the above findings, the Board finds that the 
veteran's disability picture more nearly approximates the 
rating criteria for a 20 percent disability rating than any 
higher rating.  In order for the Board to assign a higher 
evaluation of 40 percent for deep venous thrombosis with 
post-phlebitic syndrome and varicose veins left lower 
extremity, the medical evidence must show persistent edema 
and stasis pigmentation or eczema with or without 
intermittent ulceration.  In this case, the evidence does not 
show that stasis pigmentation or eczema is present, and thus 
an increased rating higher than 20 percent is not warranted.  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's post-phlebitic 
syndrome does not warrant a disability rating in excess of 20 
percent for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2005; rating 
decisions in June 1996 and October 2005; and a statement of 
the case in September 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September  2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Increased rating for deep venous thrombosis with post-
phlebitic syndrome and various veins of the left lower 
extremity is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


